Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/470,512 filed 9/9/2021 has been examined.
In this Office Action, claims 1-15 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,138,238. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application
U.S. Patent #11138238 (App. # 16516751)
1. A method for managing source identifiers of transaction records, comprising:
receiving, with at least one processor, a plurality of transaction records,
each respective transaction record of the plurality of transaction records comprising
identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;

sorting, with the at least one processor, the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;

generating, with the at least one processor, a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;

receiving, with the at least one processor, update data associated with an update to the plurality of transaction records;








sorting, with the at least one processor, at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing
cluster of the first plurality of clusters and a second new cluster of the second plurality of
clusters has second new identification data that substantially matches the identification
data associated with the existing cluster of the first plurality of clusters, wherein
substantially matching comprises at least one of exactly matching, matching within a
predetermined tolerance, matching based on fuzzy matching, or matching closely enough
to have been sorted into a same cluster; and

determining, with the at least one processor, to assign the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second new cluster.

2. The method of claim 1, wherein the update data comprises at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records.

3. The method of claim 1, further comprising generating, with the at least one processer, a second source identifier for the first new cluster of the second plurality of clusters.

4. The method of claim 1, wherein determining to assign the first source
identifier of the existing cluster of the first plurality of clusters to the second new cluster
of the second plurality of clusters is further based on at least one of a total number of
records in the first new cluster of the second plurality of clusters, an aggregate of records
of the existing cluster of the first plurality of clusters that were sorted into the first new
cluster of the second plurality of clusters, an aggregate of records in a third cluster of the
first plurality of clusters having identification data that substantially matches the first new
cluster of the second plurality of clusters, an aggregate of records in the first new cluster
of the second plurality of clusters that are not associated with any cluster of the first
plurality of clusters, a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

5. The method of claim 1, wherein determining to assign the first source
identifier of the existing cluster of the first plurality of clusters to the second new cluster
of the second plurality of clusters comprises:
if the number of transacting records and the number of non-transacting
records of the existing cluster of the first plurality of clusters is greater than 0, and the
number of transacting records and the number of non-transacting records of the second new cluster of the second plurality of clusters is greater than 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters;

if the number of transacting records and the number of non-transacting records of the existing cluster of the first plurality of clusters is greater than 0, the number of transacting records of the first new cluster of the second plurality of clusters is 0, and the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters; and

if a number of transacting records of a third cluster of the first plurality of clusters is greater than 0, and the identification data of the first new cluster of the second plurality of clusters substantially matches the third cluster of the first plurality of clusters,
assigning the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters.

6. A system for managing source identifiers of transaction records,
comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to:

receive a plurality of transaction records, each respective transaction record of the plurality of transaction records comprising identification data associated with
a source of the respective transaction record, the source for each respective transaction
record of the plurality of transaction records comprising a respective merchant, the
identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;
sort the plurality of transaction records into a first plurality of clusters
based on the identification data, each cluster of the first plurality of clusters including at
least one transaction record of the plurality of transaction records;

generate a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;

receive update data associated with an update to the plurality of transaction records;
sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and
determine to assign the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second new cluster.







7. The system of claim 6, wherein the update data comprises at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records.

8. The system of claim 6, wherein the instructions further direct the at
least one processor to generate a second source identifier for the first new cluster of the
second plurality of clusters.

9. The system of claim 6, wherein determining to assign the first source
identifier of the existing cluster of the first plurality of clusters to the second new cluster
of the second plurality of clusters is further based on at least one of a total number of
records in the first new cluster of the second plurality of clusters, an aggregate of records
of the existing cluster of the first plurality of clusters that were sorted into the first new
cluster of the second plurality of clusters, an aggregate of records in a third cluster of the
first plurality of clusters having identification data that substantially matches the first new
cluster of the second plurality of clusters, an aggregate of records in the first new cluster
of the second plurality of clusters that are not associated with any cluster of the first
plurality of clusters, a total number of records in the second new cluster of the second
plurality of clusters, an aggregate of records of the existing cluster of the first plurality of
clusters that were sorted into the second new cluster of the second plurality of clusters,
or an aggregate of records in the existing cluster of the first plurality of clusters.


10. The system of claim 6, wherein determining to assign the first source
identifier of the existing cluster of the first plurality of clusters to the second new cluster
of the second plurality of clusters comprises:
if the number of transacting records and the number of non-transacting
records of the existing cluster of the first plurality of clusters is greater than 0, and the
number of transacting records and the number of non-transacting records of the second new cluster of the second plurality of clusters is greater than 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters;
if the number of transacting records and the number of non-transacting records of the existing cluster of the first plurality of clusters is greater than 0, the number of transacting records of the first new cluster of the second plurality of clusters is 0, and the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, assigning the first source identifier of the existing cluster of the
first plurality of clusters to the second new cluster of the second plurality of clusters; and
if a number of transacting records of a third cluster of the first plurality of clusters is greater than 0, and the identification data of the first new cluster of the second plurality of clusters substantially matches the third cluster of the first plurality of clusters,
assigning the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters.

11. A computer program product for managing source identifiers of
transaction records, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:

receive a plurality of transaction records, each respective transaction record
of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction
record of the plurality of transaction records comprising a respective merchant, the
identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;

sort the plurality of transaction records into a first plurality of clusters based
on the identification data, each cluster of the first plurality of clusters including at least
one transaction record of the plurality of transaction records;
generate a first source identifier for each respective cluster of the first
plurality of clusters based on the respective name and address key pair of respective
transaction records of the plurality of transaction records sorted into the respective
cluster;

receive update data associated with an update to the plurality of transaction
records;






sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises
at least one of exactly matching, matching within a predetermined tolerance, matching
based on fuzzy matching, or matching closely enough to have been sorted into a same
cluster; and

determine to assign the first source identifier of the existing cluster of the
first plurality of clusters to the second new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second new cluster.

12. The computer program product of claim 11, wherein the update data comprises at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records.

13. The computer program product of claim 11, wherein the instructions further direct the at least one processor to generate a second source identifier for the first new cluster of the second plurality of clusters.

14. The computer program product of claim 11, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the second new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted
into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters, a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

15. The computer program product of claim 11, wherein determining to
assign the first source identifier of the existing cluster of the first plurality of clusters to the
second new cluster of the second plurality of clusters comprises:
if the number of transacting records and the number of non-transacting
records of the existing cluster of the first plurality of clusters is greater than 0, and the
number of transacting records and the number of non-transacting records of the second
new cluster of the second plurality of clusters is greater than 0, assigning the first source
identifier of the existing cluster of the first plurality of clusters to the second new cluster
of the second plurality of clusters;
if the number of transacting records and the number of non-transacting
records of the existing cluster of the first plurality of clusters is greater than 0, the number
of transacting records of the first new cluster of the second plurality of clusters is 0, and
the number of non-transacting records of the first new cluster of the second plurality of
clusters is greater than 0, assigning the first source identifier of the existing cluster of the
first plurality of clusters to the second new cluster of the second plurality of clusters; and
if a number of transacting records of a third cluster of the first plurality of clusters is greater
than 0, and the identification data of the first new cluster of the second plurality of clusters
substantially matches the third cluster of the first plurality of clusters, assigning the first
source identifier of the existing cluster of the first plurality of clusters to the second new
cluster of the second plurality of clusters.

1. A method for managing source identifiers of transaction records, comprising:
receiving, with at least one processor, a plurality of transaction records, 
each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;

sorting, with the at least one processor, the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;

generating, with the at least one processor, a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;

receiving, with the at least one processor, update data associated with an update to the plurality of transaction records, 

the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;

sorting, with the at least one processor, at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and

determining, with the at least one processor, to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records 
of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.









2. The method of claim 1, further comprising generating, with the at least one processer, a second source identifier for the second new cluster of the second plurality of clusters.

3. The method of claim 1, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters,
a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

4. The method of claim 1, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters comprises:
if the number of transacting records of the existing cluster of the first plurality of clusters is 0, the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, the number of transacting records of the first new cluster of the second plurality of clusters is 0, and the number of non-transacting records of the second new cluster of the second plurality of clusters is 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters.























5. A system for managing source identifiers of transaction records, comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to:


receive a plurality of transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;
sort the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;


generate a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;

receive update data associated with an update to the plurality of transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;
sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and
determine to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.

6. The system of claim 5, wherein the instructions further direct the at least one processor to generate a second source identifier for the second new cluster of the second plurality of clusters.









7. The system of claim 5, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters,
a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.

8. The system of claim 5, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters comprises:
if the number of transacting records of the existing cluster of the first plurality of clusters is 0, the number of non-transacting records of the first new cluster of the second plurality of clusters is greater than 0, the number of transacting records of the first new cluster of the second plurality of clusters is 0, and the number of non-transacting records of the second new cluster of the second plurality of clusters is 0, assigning the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters.






















9. A computer program product for managing source identifiers of transaction records, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:

receive a plurality of transaction records, each transaction record of the plurality of transaction records comprising identification data associated with a source of the respective transaction record, the source for each respective transaction record of the plurality of transaction records comprising a respective merchant, the identification data for each respective transaction record of the plurality of transaction records comprising a respective name and address key pair associated with the respective merchant;


sort the plurality of transaction records into a first plurality of clusters based on the identification data, each cluster of the first plurality of clusters including at least one transaction record of the plurality of transaction records;
generate a first source identifier for each respective cluster of the first plurality of clusters based on the respective name and address key pair of respective transaction records of the plurality of transaction records sorted into the respective cluster;


receive update data associated with an update to the plurality of transaction records, the update data comprising at least one of a modification of the identification data of at least some transaction records of the plurality of transaction records or additional transaction records to be added to the plurality of transaction records;

sort at least some of the plurality of transaction records into a second plurality of clusters based on the identification data and the update data, wherein a first new cluster of the second plurality of clusters has first new identification data different from the identification data associated with an existing cluster of the first plurality of clusters and a second new cluster of the second plurality of clusters has second new identification data that substantially matches the identification data associated with the existing cluster of the first plurality of clusters, wherein substantially matching comprises at least one of exactly matching, matching within a predetermined tolerance, matching based on fuzzy matching, or matching closely enough to have been sorted into a same cluster; and


determine to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters based on at least one of a number of transacting records of the existing cluster, a number of non-transacting records of the existing cluster, a number of transacting records of the first new cluster, a number of non-transacting records of the first new cluster, a number of transacting records of the second new cluster, or a number of non-transacting records of the second cluster.


10. The computer program product of claim 9, wherein the instructions further direct the at least one processor to generate a second source identifier for the second new cluster of the second plurality of clusters.









11. The computer program product of claim 9, wherein determining to assign the first source identifier of the existing cluster of the first plurality of clusters to the first new cluster of the second plurality of clusters is further based on at least one of a total number of records in the first new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the first new cluster of the second plurality of clusters, an aggregate of records in a third cluster of the first plurality of clusters having identification data that substantially matches the first new cluster of the second plurality of clusters, an aggregate of records in the first new cluster of the second plurality of clusters that are not associated with any cluster of the first plurality of clusters, a total number of records in the second new cluster of the second plurality of clusters, an aggregate of records of the existing cluster of the first plurality of clusters that were sorted into the second new cluster of the second plurality of clusters, or an aggregate of records in the existing cluster of the first plurality of clusters.



Allowable Subject Matter
Claims 1-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Maag et al., US Patent 9,230,280, teaches improved techniques for generating a collection of
clusters of related data from a seed to assist in detection of financial malfeasance where seeds
may be generated based on seed generation strategies or rules and clusters may be generated
by, for example, retrieving a seed, adding the seed to a first cluster, retrieving a clustering
strategy or rules, and adding related data ( such as trades, emails or chat messages) and/or
data entities to the cluster based on the clustering strategy where various cluster scores
may be generated based on attributes of data in a given cluster, and the clusters may be
displayed and ranked based on their scores where various embodiments may enable an analyst
to review clusters of trades, emails and/or chat messages that are the most likely to reveal
financial malfeasance;

and Visbal et al., US Patent No.: 9,367,872, which teaches improved techniques for a data
analysis system that may automatically generate memory-efficient clustered data structures,
automatically analyze those clustered data structures, automatically tag and group those
clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst where the automated analysis of the clustered data structures (
also referred to herein as data clusters) may include an automated application of various criteria
or rules so as to generate a tiled display of the groups of related data clusters such that the
analyst may quickly and efficiently evaluate the groups of data clusters where in particular, the
groups of data clusters may be dynamically re-grouped and/or filtered in an interactive user
interface so as to enable an analyst to quickly navigate among information associated with
various groups of data clusters and efficiently evaluate those data clusters in the context of, for
example, a fraud investigation;








Hunter et al., US Patent No.: 9,454,785, teaches embodiments of the present disclosure relate to a data analysis system that may automatically generate memory efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group
those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst. The automated analysis of the clustered data structures
(also referred to herein as data clusters) may include an automated application of various criteria, rules, indicators, or scenarios so as to generate scores, reports, alerts, or conclusions that the analyst may quickly and efficiently use to evaluate the groups of data clusters. In particular, the groups of data clusters may be dynamically re-grouped and/or filtered in an interactive user interface so as to enable an analyst to quickly navigate among information associated with various groups of data clusters and efficiently evaluate those data clusters in the context of, for example, a risky trading investigation;
and
Cohen et al., US Patent No. 9.202,249 teaches embodiments of the present disclosure relate to a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, and provide results of the automated analysis in an optimized way to an analyst. The automated analysis of the clustered data structures (also referred to hereinas data clusters) may include an automated application
of various criteria or rules so as to generate a compact, human-readable analysis of the data clusters. The human readable analyzes (also referred to herein as “summaries” or “conclusions') of the data clusters may be organized into an interactive user interface so as to enable an analyst to quickly navigate among information associated with various data clusters and efficiently evaluate those data clusters in the context of for example, a fraud investigation. Embodiments of the present disclosure also relate to automated scoring of the clustered data structures.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152